Citation Nr: 1340012	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating higher than 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to February 21, 2006.



REPRESENTATION

Appellant represented by:	Joseph R.  Moore, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  His awards and decorations include the Combat Infantryman Badge (CIB) for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that in relevant part granted service connection for PTSD and assigned an initial 30 percent rating effective from March 19, 2001.

In November 2007 the Board issued a decision that granted an increased rating of 50 percent from February 21, 2006, but continued the previous 30 percent rating prior to that date.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In February 2009 the Court granted a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further consideration.

The Board issued a decision in June 2012 that granted an increased rating of 50 percent for the period prior to February 21, 2006.  The Board's action remanded the issues of entitlement to a rating higher than 50 percent from February 21, 2006, and entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to the Originating Agency for further development; those issues remain on appeal but have not yet been returned to the Board.

The Veteran appealed the Board's June 2012 decision to the Court, which in May 2013 granted a Joint Motion of the Parties to vacate that part of the Board's action relating to the evaluation for PTSD prior to February 21, 2006.   




FINDING OF FACT

During the period prior to February 21, 2006, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.
 

CONCLUSION OF LAW

The criteria for an initial rating for PTSD higher than 50 percent prior to February 21, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, VCAA notice for the underlying claim for service connection was provided in a March 2005 letter.  However, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that the Veteran has been afforded appropriate assistance in developing his claim.  Service treatment records, service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded VA examinations.  The Veteran has been advised of his entitlement to a hearing before the RO's hearing officer and/or before the Board in support of his appeal, but he did not request such a hearing.

    
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.  

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130 (schedule of ratings - mental disorders), Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran submitted a Statement in Support of Claim in April 2001 asserting that his wife of 25 years had recently left him because she "couldn't take it anymore."  The Veteran cited his symptoms of inability to be intimate, tendency to retreat from functions with crowds and inability to stop crying.  The Veteran stated he had no friends and had feelings of guilt and of feeling unworthy of love or affection.

The file contains a VA PTSD Initial Assessment and Initial Treatment Plan dated May 7, 2001, and prepared by a VA psychologist.  It was noted the Veteran was not psychotic, suicidal or homicidal.  The Veteran was noted to be currently working and to be recently divorced, which exacerbated his PTSD.  Initial diagnostic impression showed the Veteran to be alert and oriented, with affect consistent with his situation.  The Veteran endorsed PTSD symptoms including sleep disturbance, intrusive thoughts and nightmares and emotional distancing when not intruded upon by memory.  The Veteran demonstrated no sign of major thought disorder or psychosis.  The Veteran endorsed drinking and seemed to be using alcohol to mask his PTSD difficulties, but drinking did not seem to be a regular event or problematic.

The Veteran had a VA PTSD Service Assessment on May 31, 2001, prepared by the same VA psychologist who had entered the earlier note cited above.  The Veteran endorsed daily thoughts about Vietnam, which could be related to sounds (such as helicopter noise) or smells (such as diesel fuel).  His greatest problem was guilt and anger regarding persons who had died.  The Veteran stated he avoided war movies and memorials and that he had shut himself off until recently; he was now in the process of belatedly mourning those with whom he had served.  He had only recently begun attending treatment for his PTSD symptoms.  The Veteran stated he had recently been divorced and that he had a problem relating to his ex-wife and his grown sons because he walled himself off emotionally.  He endorsed sleep problems and waking in a sweat, with violent dreams.  He endorsed vigilance in otherwise safe surroundings and exaggerated startle response.  He also endorsed irritability and anger management problems.  The Veteran stated he was currently employed in an office-supply company; he had previously changed jobs because the companies closed and he was laid off.  He also reported having his own business taking wedding and portrait photographs.  He denied having ever had a problem with alcohol.  Mental status evaluation (MSE) showed the Veteran to be alert and oriented with no signs of thought disorder or psychosis.  He reported his mood as either irritable/angry or as depressed/passive/withdrawn, but during interview he was quiet, thoughtful and cooperative.  He reported isolating himself due to concerns about his safety.  He denied suicidal or homicidal ideation, planning or intent.  The psychologist diagnosed chronic delayed PTSD and assigned a GAF score of 60, which he stated was intended to reflect moderate difficulty with impairment both occupationally and socially.

A September 2002 statement from the Veteran's employer noted that the Veteran had been an employee of the Customer Relations Department since August 1999.  The employer noted that the Veteran currently held the position of Senior Customer Relations Specialist.  The Veteran's vast experience and knowledge with customer service presented him with the opportunity of advancement into a management role, but that the Veteran declined the position due to the amount of stress he felt the position carried.  The employer stated that in the same year, the Veteran had tried to find and interview for another position outside Customer Relations due to the high stress and burnout he was feeling with interacting with customers on the phone.  The employer reported that in order to retain the Veteran, a position removing him from phone interaction with customers was initiated and the Veteran was now responsible for handling e-mails for the Customer Relations Department.  

In his Notice of Disagreement received in October 2002, the Veteran asserted that his ability to work in Customer Relations had diminished to the point where he was no longer able to deal with angry customers directly.  Because of his own anger management problems he had been reassigned to duties that did not require him to deal directly with customers.

There is no medical evidence of record pertaining to the period between October 2002 and February 2006.  

The Veteran had a VA PTSD examination on February 21, 2006, performed by a psychiatrist who reviewed the claims file.  The Veteran denied having had psychiatric inpatient treatment and also denied outpatient treatment; he stated he had attended a veterans' outreach group for awhile in the past but had not found it to be helpful.  He denied having had legal problems since the last examination and stated he continued to work in the Customer Relations Department for the same employer he had served for the past six years.  The Veteran stated he had two grown children and grandchildren whom he frequently visited on weekends.  He currently lived alone and had few friends; he stated he had little interest in forming another intimate relationship since his divorce.  MSE showed the Veteran to have a very flat affect and a somewhat depressed mood.  There was no evidence of a thought disorder.  He denied delusions, hallucinations or ideas of reference, and he also denied homicidal or suicidal ideation.  The Veteran was able to maintain activities of daily living (ADLs); he was oriented in all spheres and managed his own financial affairs, although he felt his short-term memory was somewhat diminished in that he found himself to be somewhat forgetful especially at work.  Rate and flow of speech were within normal limits.  The Veteran reported one instance of panic attack in July 2004 in which he was panicked by firecrackers in the distance; this attack lasted 3-4 minutes.  However, he had no subsequent panic attacks and was even able to attend fireworks displays and enjoy them.  The Veteran endorsed feeling depressed and having a negative outlook much of the time.  He characterized his sleep as reasonably good although he did wake up once or twice during the night to use the bathroom or just toss-and-turn.  He generally got about five hours sleep per night, which he considered to be adequate.  The Veteran endorsed thinking about Vietnam constantly, especially about the friends he lost there.  He continued to have intrusive memories triggered by sounds and smells.  He stated he was a member of a Vietnam veterans group that met every three months, but otherwise he had very few close friends.  The examiner diagnosed chronic PTSD, moderate in degree, and assigned a current GAF score of 50.  The examiner also diagnosed major depression without psychotic features.  

However, the file contains an April 2012 examination report by Dr. Center, a private psychiatrist, which discusses the Veteran's symptoms over time.  In regard to the period prior to February 2006, the Veteran reported he had been unable to emotionally connect with anyone, even friends he had known for many years, and this emotional isolation caused the breakup of his marriage.  The Veteran had been able to function fairly well in a work environment for a number of years until his PTSD symptoms reached the point where they began to interfere substantially with his ability to work; specifically, it became harder to tolerate customers and he was taken off the phones repeatedly.  The Veteran stated he had several incidents where he committed offenses due to his irritability that should have resulted in his dismissal, but he had good managers who helped him stay with the company by removing him from direct contact with customers.  The Veteran's wife and two grown sons were also interviewed, and endorsed the Veteran as having been emotionally isolated to an extreme degree; the Veteran's wife also reported that during their marriage the Veteran had behaved erratically at times and would have outbursts for no apparent reason.  Dr. Center stated the Veteran had been significantly employed until December 2007.

In July 2012, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation based on Unemployability) in which he reported having worked 40 hours per week from 1999 to 2007.

Based on review of the evidence above, the Board finds that prior to February 2006 the disability picture presented by the Veteran's PTSD most closely approximated the criteria for the current 50 percent rating, for the following reasons.

First, the VA examiners of record described the Veteran's disability as "moderate," which is consistent with no more than a 50 percent rating.  In that regard, the Veteran's assigned GAF score between 51 and 60 is consistent with "moderate symptoms" (e.g., flat effect and circumstantial speech, occasional panic attacks) or "moderate difficulty with social, occupational or school functioning" (e.g., few friends, conflicts with peers and co-workers).  See DSM-IV.  These symptoms cited in the DSM-IV essentially mirror the symptoms cited under the schedular criteria for the currently-assigned 50 percent rating.  

The Board notes at this point that the GAF score records the clinician's judgment of the individual's overall level of functioning, and, while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, the GAF score and the overall symptoms described during examination are consistent with a moderate level of disability. 

Second, the Veteran's subjective symptoms, as reported to various VA examiners, include many of the symptoms that are associated with the schedular 50 percent rating; these include flattened affect, reported impairment of short- term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  In contrast, at most he showed only one of the symptoms associated with the 70 percent rating (difficulty adapting to stressful circumstances including work or a worklike setting).  In that regard, the Veteran is shown to have been able during the period to maintain relationships with fellow veterans and his children and grandchildren.  Thus, his social impairment did not approximate "inability to establish and maintain effective relationships" as cited in the criteria for the 70 percent rating; rather, he more closely approximated "difficulty in establishing and maintaining" effective social relationships as cited in the criteria for the currently-assigned 50 percent rating.  While the Board recognizes that not all symptoms mentioned for the 70 percent need to be shown, the Board finds that difficulty adapting to stressful circumstances, when considered with his other symptomatology and his ability to continue to maintain full time employment during the period in question, more closely approximates occupational and social impairment resulting in reduced reliability and productivity.   

The Board acknowledges that the Veteran's representative asserts that a veteran need not exhibit "all, most or even some of the enumerated symptoms" encompassed in the rating code for a particular evaluation to be appropriate, citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The representative further argues that the Veteran is shown to have had "occupational and social impairment in most areas, such as work, family, judgment, thinking or mood" during the period under review and thus warrants a 70 percent evaluation even though the symptoms cited by that rating are largely absent.  

However, a careful reading of Mauerhan shows the Court stated that the factors cited in the rating formula are examples of conditions that warrant particular ratings, and that without such examples differentiating between ratings would be extremely ambiguous; the use of  the phrase "such symptoms as" followed by a list of examples provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting the consideration of other symptoms particular to each veteran's disorder and the effect of those symptoms on the claimant's work and social condition.  Mauerhan, 436, 442.  Thus, the Mauerhan decision does not suggest that the symptoms cited by the rating decision are irrelevant toward establishing the functional disability, as the representative appears to imply.

The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment, including if applicable those found in DSM-IV, and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  However, the Court affirmed the Board's decision, because the Board in that case did not limit its analysis solely to whether the claimant exhibited symptoms listed in the schedular rating levels.  Mauerhan, 436, 444.  

In this case, the imbalance between the symptoms associated with the 70 percent rating and those associated with the 50 percent rating is just one factor in the Board's determination that the Veteran's overall disability picture during the period did not approximate the criteria for a rating higher than 50 percent.  The Board places the most significance on the fact that the examining psychologists characterized the disability as "moderate" and that the Veteran was shown during clinical examination to have no impairment of speech, thought processes, judgment or insight, nor did he have any impairment of ADLs.  The clinical evidence also refutes any impairment due to panic attacks, as only one such attack was reported.  The Veteran's ex-wife reported episodes of unprovoked irritability but the rating criteria specifically allude to "unprovoked irritability with periods of violence," and no such periods of violence are shown.  

The Board has found no distinct time period during the period under review in which the criteria for evaluation higher than 50 percent were met.  Accordingly, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent prior to February 21, 2006. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU).  However, the evidence demonstrates the Veteran was gainfully employed full-time during the period under review, so a claim for TDIU is not reasonably raised during the period prior to February 21, 2006. 

In sum, based on the evidence and analysis above, the Board finds that during the period from March 19, 2001 to February 21, 2006, the disability picture associated with the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.  Accordingly, the claim for an evaluation in excess of 50 percent prior to February 21, 2006 is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial rating higher than 50 percent for PTSD prior to February 21, 2006, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


